TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 3, 2014



                                     NO. 03-14-00081-CR


                                   Ray Joiner, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
           BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                   AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.